Case 1:19-cv-00126-CFC-SRF Document 27 Filed 07/12/19 Page 1 of 1 PageID #: 531



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

 ALLERGAN USA, INC. and            )
 ALLERGAN INDUSTRIE SAS,           )
                                   )
                 Plaintiffs,       )
                                   )                    C.A. No. 19-126 (CFC) (SRF)
           v.                      )
                                   )
 PROLLENIUM US INC. and PROLLENIUM )
 MEDICAL TECHNOLOGIES INC.,        )
                                   )
                 Defendants.       )

                                  STIPULATION AND ORDER

        IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

 the time for the parties to apply for a protective order for confidential information, as set forth in

 paragraph 11 of the Scheduling Order (D.I. 19), is extended until August 26, 2019.

 MORRIS, NICHOLS, ARSHT & TUNNELL LLP                 ASHBY & GEDDES

 /s/ Jack B. Blumenfeld                               /s/ Andrew C. Mayo

 Jack B. Blumenfeld (#1014)                           John G. Day (#2403)
 Jeremy A. Tigan (#5239)                              Andrew C. Mayo (#5207)
 1201 North Market Street                             500 Delaware Avenue, 8th Floor
 P.O. Box 1347                                        P.O. Box 1150
 Wilmington, DE 19899                                 Wilmington, DE 19899
 (302) 658-9200                                       (302) 654-1888
 jblumenfeld@mnat.com                                 jday@ashbygeddes.com
 jtigan@mnat.com                                      amayo@ashbygeddes.com

 Attorneys for Plaintiffs                             Attorneys for Defendants

 July 12, 2019


 SO ORDERED this                 day of July, 2019.



 District Court Judge
